DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 and 9-20 have been amended. Claims 1-20 are presented for examination. 
Response to Arguments
 Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 15 includes wherein the first query includes a domain-specific task involving a domain associated with a life science, health care, scientific research, and finance, and the external knowledge base includes data that is related to the domain for the first query. While the specification teaches that domain can include  data life science, health care, scientific research, and finance, and the external knowledge base ( Para 0043). However there is nothing in the specification where the first query include all of the life science, health care, scientific research, and finance, and the external knowledge base. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon ( US Pub: 20200410012) and further in view of Elhaddad ( US Pub: 20160124937)

Regarding claim 1, Moon teaches a method of generating responses to a query, the method comprising: receiving from a first user, via a virtual chatbot, a first query ( receive query from the user, Para 0156); automatically classifying the first query as a first query type ( intent classification, Para 0060) automatically identifying a first entity for the first query ( identifying slot, Para 0008; wherein slot can be an entity, Para 0046) ; automatically accessing a knowledge graph associated with the virtual chatbot ( knowledge graph 950, Fig 9) ; automatically identifying, based on at least the first entity, a first key node in the knowledge graph ( The memory graph network 708 then traverses the memory graph 406, in other words, performs a graph search 710, to expand the initial memory slots and activate other relevant entity and memory nodes based on the input queries 702. In particular embodiments, the assistant system 140 may determine relevance between the initial memory slots 404 and each of the plurality of nodes m Para 0090, 0156); automatically performing a graph walk through a portion of the knowledge graph, the graph walk being constrained by at least the first key node ( sequence walk through the nodes, Para 0070, 0156; The memory graph network walks from the initial nodes to at-tend to relevant contexts and expands the memory slots when necessary, Para 0073) a path for the graph walk being based on the first query type ( walk based on question, Fig 4, Para 0073, 0094; maybe associated with the context, Para 0073, 0075, domain classification 0060; walk path for query context, Para 0139)  ; automatically retrieving, via the graph walk, a first result from the knowledge graph ( element 720 and 728) ; and automatically presenting, via the virtual chatbot, a first response to the first query based on at least the first result ( 710 – graph search, Fig 7, fig 8, and Fig 9) 
 Moon does not explicitly  teaches automatically classifying the first query as a first query type that is associated with one of a Boolean label, math label, policy label, and external knowledge base label
However Elhaddad  teaches automatically classifying the first query as a first query type that is associated with one of a Boolean label, math label, policy label, and external knowledge base label ( determine a type of question as yes no question, open ended question, GEN ontology, Para 0146, 0149, 0150-0152, 0213, 0251-0255; external system, Fig 5) 

Moon has a “base” process of generating a query response which the claimed invention can be seen as an “improvement” in that queries are labelled yes or no to determine the answer, Elhaddad’ s known technic of using GEN ( knowledge base) question answering system that is applicable to the “base” process would have recognized by one ordinary skill in the art and the results would have been predictable to have the system get to the answer using the different constraints ( Fig 4, Fig 5, Elhaddad) 

Regarding claim 3, Moon modified by Elhaddad  as above in claim 1, does not explicitly teaches , wherein the Boolean label is applied when the first response is appropriate and complete by presentation of either a yes or no  ( iteration for binary type question, and traverses the GEN knowledge if the question is not binary type, Para 0213, 0219, 0232, 0251, Elhaddad ) 
Regarding claim 4, Moon modified by as above in claim 1, teaches wherein the external knowledge base is applied when information available in the knowledge graph is insufficient with respect to the first query, and the first response must also be based on one or more objects fetched from an external knowledge base ( Para 0069) 
While Moon  does not explicitly teaches wherein the external knowledge base label is applied when information available in the knowledge graph is insufficient with respect to the first query 
However Elhaddad  teaches wherein the external knowledge base label is applied when information available in the knowledge graph is insufficient with respect to the first query (  hard coded class when external data source have to be fetched, Para 0130) 
It would have been obvious having the concept of Moon to further include the teachings of Elhaddad before effective filing date so that external data base can be used based on the constraint and the requirement of the query 

Regarding claim 5, Moon modified by Elhaddad as above in claim 4, teaches , wherein the first query includes a domain-specific task involving a domain associated with a life science, health care, scientific research, and finance, and the external knowledge base includes data that is related to the domain for the first query ( finance domain, Para 0382, external knowledge, Fig 5, Elhaddad; domain classification Para 0060) 

Regarding claim 6, Moon as above in claim 1, teaches, wherein the classification of the first query as the first query type by a natural language understanding system includes an application of a semantic parsing technique to the first query  ( semantic analysis using parser, Para 0046)


Regarding claim 7, Moon as above in claim 4, teaches processing of the first query by [[the]] a natural language understanding system that includes an detect one or more semantic arguments associated with the first query ( slot filling Para 0046 -0047, 0092 )

Regarding claim 10, Moon as above in claim 1, teaches  automatically identifying a second entity for the first query ( plural entities, Para 0061) ; automatically determining that the knowledge graph includes insufficient information for addressing a query involving the second entity ( external knowledge is required, Para 0069) ; automatically accessing an external knowledge base configured to provide information about the second entity; automatically retrieving the information about the second entity from the external knowledge base; and wherein the first response is also based on the retrieved information about the second entity ( retrieve the answer, Para 0069) 
Moon does not explicitly teaches automatically determining that the external knowledge base includes insufficient information for addressing a query involving the second entity; and presenting, in response to both the knowledge graph and the external knowledge base including insufficient information, a follow-up question to the first user requesting the first query be rephrased
However Elhaddad teaches automatically determining that the external knowledge base includes insufficient information for addressing a query involving the second entity; and presenting, in response to both the knowledge graph and the external knowledge base including insufficient information, a follow-up question to the first user requesting the first query be rephrased ( when execution does not occur, add a clarification request, Fig 3F, Para 0107, 0109, 0112) 

Regarding claim 11, arguments analogous to claim 1, are applicable. In addition Moon teaches A system for generating responses to a query, the system comprising: a processor; machine-readable media including instructions which, when executed by the processor, cause the processor to perform a method of claim 1 ( Fig 2-4) 
Regarding claim 14, arguments analogous to claim 4, are applicable.
Regarding claim 15, arguments analogous to claim 5, are applicable.
Regarding claim 16, arguments analogous to claim 6, are applicable.
Regarding claim 17, arguments analogous to claim 7, are applicable.
Regarding claim 19, arguments analogous to claim 10, are applicable.
Regarding claim 20, arguments analogous to claim 1, are applicable. In addition Moon teaches A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform a method of claim 1 ( Para 0011) 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon ( US Pub: 20200410012) and further in view of Elhaddad ( US Pub: 20160124937) and further in view of Brake ( US Pub: 20190279104)  

Regarding claim 2, Moon modified by Elhaddad as above in claim 1,  does not teach  wherein the math label is applied when a mathematical calculation is performed in order to generate the first response 
However Brake teaches wherein the math label is applied when a mathematical calculation is performed in order to generate the first response (measurements are needed, Fig 3, Para 0028 – measurement is included in the question) 
It would have been obvious having the teachings of Moon and Elhaddad to further include the concept of Brake before effective filing date to improve the QA system by applying measurement label (Para 0002, Brake) 


Regarding claim 12, arguments analogous to claim 2, are applicable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moon ( US Pub: 20200410012) and further in view of Elhaddad ( US Pub: 20160124937) and further in view of Shen ( US Pat# 10387575 ) 

Regarding claim 8, Moon as above in claim 1, does not explicitly teaches wherein the first query type includes at least two clauses, and the method further comprises: automatically splitting the first query into at least a first clause and a second clause, wherein the first clause corresponds to a first sub-query and the second clause corresponds to a second sub-query ; automatically retrieving, via the graph walk, a second result from the knowledge graph, wherein the first result represents a result for the first sub-query and the second result represents a result for the second sub-query; and automatically incorporating both the first result and the second result into the first response when presenting the first response
However Shen teaches wherein the first query type includes at least two clauses, and the method further comprises: automatically splitting the first query into at least a first clause and a second clause ( multiple clauses are inferred, Col 17 line 30-50), wherein the first clause corresponds to a first sub-query and the second clause corresponds to a second sub-query ( sub clauses, Col 17. Line 30-50) ; automatically retrieving, via the graph walk, a second result from the knowledge graph, wherein the first result represents a result for the first sub-query and the second result represents a result for the second sub-query ( independent answers, Col 21 line 1-50, Fig 5-6 ( conjunction clauses) ; and automatically incorporating both the first result and the second result into the first response when presenting the first response ( conjunction clauses, Col 21)  
It would  have been obvious having the teachings of Moon to further include the concept of Shen before effective filing date to have a more flexible, effective, and computationally efficient means for determining multiple intents within a natural language input ( Col 1, line 45-50, Shen ) 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon ( US Pub: 20200410012) and further in view of Elhaddad ( US Pub: 20160124937) and further in view of Canim ( US Pub: 20190236469) 


Regarding claim 9, Moon as above in claim 1, determine the constraint in the walk (( sequence walk through the nodes, Para 0070, 0156; The memory graph network walks from the initial nodes to at-tend to relevant contexts and expands the memory slots when necessary, Para 0073) However does not explicitly teaches identifying, during the graph walk and using semantic parsing,, at least a first constraint that is required in order to respond to the first query; automatically determining the first constraint refers to a first data value that is currently unavailable during the graph walk; automatically presenting, via the chatbot, a request for the first data value; receiving, via the chatbot, the first data value; and wherein the first result is based in part on the received first data value

However Canim in the same field of endeavor teaches identifying, during the graph walk and using semantic parsing ( Para 0080) ,, at least a first constraint that is required in order to respond to the first query (additional information, Para 0120-0130) ; automatically determining the first constraint refers to a first data value that is currently unavailable ( for e.g. age is not present, Para 0120-0130) during the graph walk; automatically presenting, via the chatbot, a request for the first data value; receiving, via the chatbot, the first data value; and wherein the first result is based in part on the received first data value ( execute after the value is entered, Para 0120-0128) 
It would have been obvious having the teachings of Moon to further include the concept of Canim before effective filing date since the system may not have the all the bindings to perform a query function and this way the system is more efficient and getting to the correct answer ( Para 0124, Canim) 

Regarding claim 18, arguments analogous to claim 9, are applicable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674